DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 01/24/2022, with respect to claims 1 and 68-82 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 68-82 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0068], [0132]-[0148], Fig. 2, 12-14, and recited in independent claim 1, in particular comprising:
publishing an application programming interface (API) declaring functions that perform operations comprising establishing network connections based on one or more connection rules each of which comprises at least one of a respective designation of a virtual area in which communicants can establish 
in response to an invocation of the API comprising a definition of a position identifying one or more sections of at least one of a software application and a computer data file stored on a first physical network node,
ascertaining a respective one of the connection rules based on an association between the definition of position and the respective connection rule;
establishing a respective network connection between the first physical network node and at least one other physical network node based on the at least one respective designation in the ascertained connection rule; and
initiating transfer of at least one realtime data stream over the network connection with the first physical network node and at least one other physical network node in a context defined by an instance of the virtual area.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441